 1
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA,                  )        Case №: 1:19-CR-00269-LJO
                                                 )
 9                    Plaintiff,                 )                    ORDER
                                                 )               APPOINTING COUNSEL
10            vs.                                )
                                                 )
11    JOSEPH L. BATES,                           )
                                                 )
12                    Defendant.                 )
                                                 )
13
             The defendant has attested as to his financial inability to employ counsel or has otherwise
14
15   satisfied this Court that he is financially unable to obtain counsel and wishes counsel be

16   appointed to represent him/her. Therefore, in the interests of justice and pursuant to the U.S.
17   CONST., amend VI and 18 U.S.C. § 3006A, the Court ORDERS:
18
             1.      Monica Bermudez is appointed to represent the above defendant in this case
19
     effective nunc pro tunc to December 17, 2019. This appointment shall remain in effect until
20
     further order of this court.
21
22
23   IT IS SO ORDERED.

24       Dated:     December 20, 2019                           /s/ Jennifer L. Thurston
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28


     ORDER APPOINTING COUNSEL                         1
